United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                        May 10, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30200
                         Summary Calendar


                         DARRIN ROBINSON,

                                                 Plaintiff-Appellant,

                              versus

   DIXON CORRECTIONAL INSTITUTE; JAMES M. LEBLANC; RICHARD L.
                            STALDER,

                                             Defendants-Appellees.


          Appeal from the United States District Court
              for the Middle District of Louisiana
                          (3:04-CV-471)



Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Darrin Robinson, Louisiana prisoner number 158443, appeals,

pro se, the district court’s dismissal, for failure to exhaust

administrative remedies, of his action under 42 U.S.C. § 1983 for

being placed in extended lockdown and made to shower and exercise

while wearing restraints.   Robinson contends:    the district court

erred in sua sponte dismissing his action; and its exhaustion

determination was erroneous because it was based on a faulty


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
administrative record and because he exhausted his remedies when he

filed grievances that were ignored.

      “No action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are

exhausted.”        42 U.S.C. § 1997e(a).      A dismissal for want of

exhaustion under § 1997e is based on the pleadings alone, and no

evidence concerning exhaustion need be adduced.                 Underwood v.

Wilson, 151 F.3d 292, 296 (5th Cir. 1998), cert. denied, 526 U.S.
1133 (1999).       Section 1997e’s exhaustion requirement should be

enforced unless a valid defense exists. Wendell v. Asher, 162 F.3d
887, 890-91 (5th Cir. 1998).      A dismissal under § 1997e is reviewed

de novo.      Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999).

      Robinson’s contentions lack merit. The district court did not

err in sua sponte raising the exhaustion issue.                See 42 U.S.C.

§   1997e;   see    also   Wendell, 162 F.3d   at   889.      Robinson’s

administrative-record contention lacks merit because the district

court proceeded on the belief that Robinson had filed the documents

claimed to have been filed.      Finally, Robinson has not established

that the district court’s determination that his action should be

dismissed for want of exhaustion was flawed.        As the district court

determined, Robinson’s allegations that he properly exhausted his

administrative remedies fail because his own pleadings demonstrate
he failed to exhaust all available remedies.   See Underwood, 151
F.3d at 294.

                                                      AFFIRMED